Citation Nr: 1111204	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran made an irrevocable election for educational benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from September 2001 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse decision by the Department of Veterans Affairs (VA) Regional Office (RO) Post 9/11 GI Bill processing center in Muskogee, Oklahoma.  The Los Angeles RO has jurisdiction over the claims folder.

In November 2010, the Veteran testified via video-conference transmission before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder.


FINDING OF FACT

The record does not contain a statement from the Veteran acknowledging that she was making an irrevocable election for educational benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program.


CONCLUSION OF LAW

The criteria for an irrevocable election for educational benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program have not been met.  38 U.S.C.A. §§ 3301-24 (West Supp 2010); 38 C.F.R. § 21.9520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case may be briefly summarized:  The Veteran had been in receipt of educational assistance under the MGIB program since 2006.  See generally 38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).

In February 2010, the Veteran applied for educational benefits under the Post-9/11 GI Bill via an electronically filed VA Form 22-1990.  See generally 38 U.S.C.A. §§ 3301-24 (West Supp 2010); 38 C.F.R. § 21.9520 (2010).  The Veteran requested benefits Post 9/11 GI Bill benefits in lieu of MGIB benefits effective April 1, 2010 as her MGIB benefits were due to be exhausted.

On March 9, 2010, the Veteran received notice that her application for educational benefits under the Post 9/11 GI Bill was approved.  She was advised to take the award letter to his school's certifying official for processing.

On March 12, 2010, the Veteran contacted the RO alerting them to an error in her educational benefits change request.  She indicated that RO personnel had informed her she had an additional month of MGIB benefits which she requested to be exhausted before electing Post 9/11 GI Bill benefits.

In denying the Veteran's request, the RO has determined that the Veteran's election of benefits under the Post 9/11 GI Bill was "irrevocable" regardless of circumstances.

The Board, upon review of the record, finds that the Veteran raises a question of law of first impression.  Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375, generally provided that an election of Chapter 33 benefits constituted an irrevocable decision.

However, in implementing this new law, VA promulgated 38 C.F.R. § 21.9520 which states as follows:

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she--

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,--

      (1) Continues on active duty; 

      (2) Is discharged from service with an honorable discharge; 

      (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; 

      (4) Is released from service characterized as honorable for further service in a reserve component; or 

      (5) Is discharged or released from service for-- 

      (i) A medical condition that preexisted such service and is not determined to be service-connected; 

      (ii) Hardship, as determined by the Secretary of the military department concerned; or 

      (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; 

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section--

      (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; 

      (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or 

      (iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33. 

      (2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following-- 

      (i) Identification information (including name, social security number, and address); 

      (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill--Active Duty (chapter 30) program."); 

      (iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and 

      (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed."). 

Important for this decision, 38 C.F.R. § 21.9520(c)(2) specifies 4 specific criteria which must be met before an irrevocable election for educational benefits under the Post 9/11 GI Bill have been met.  Notably, the criteria under 38 C.F.R. § 21.9520(c)(2) uses the conjunctive phrase "and" which means that irrevocability does not occur unless all criteria have been met.  See generally Melson v. Derwinski, 1 Vet. App. 334 (1991) (the use of the conjunctive "and' in a statutory provision means that all of the conditions listed in the provision must be met).

In this case, the irrevocability criteria of 38 C.F.R. § 21.9520(c)(2) have not been met as the record does not contain a statement from the Veteran acknowledging that she was making an irrevocable election for educational benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program.

In particular, the Board has carefully reviewed the VA Form 22-1990 filed by the Veteran.  This document does not contain any notice that an election for benefits under the Post-9/11-GI Bill program was irrevocable.  Additionally, this document does not contain any acknowledgement on the part of the Veteran that she was aware of the irrevocability criteria.

Quite simply, the regulation promulgated by VA requires an acknowledgement by the Veteran that her election for educational benefits under the Post-9/11-GI Bill program was irrevocable before such election becomes irrevocable.  The irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2)(iv) have not been met.  Therefore, the Board must find that the Veteran did not make an irrevocable election for educational benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB.  The appeal is granted.

ORDER

The appeal is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


